Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 6, line 10, filed 29 June 2022, with respect to the objection of Claim 22 as comprising a misspelling, have been fully considered and are, in light of the amendment made, persuasive.  The objection of Claim 22 has been withdrawn.
2.	Applicant’s arguments, see page 6, line 13, filed 29 June 2022, with respect to the rejection of Claims 12-22 under 35 U.S.C. 102(a)(1) as being anticipated by Taruya (Japanese Patent Publication No. JP 2011-35173 A), hereinafter Taruya; have been fully considered and are persuasive.  Therefore, said rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Soong et al. (United States Patent Publication No. US 2010/0244332 A1), hereinafter Soong, and in further view of Suzuki (United States Patent Publication No. US 2012/0238090 A1), hereinafter Suzuki.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 12-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Taruya (Japanese Patent Publication No. JP 2011-35173 A), hereinafter Taruya, and in view of Soong et al. (United States Patent Publication No. US 2010/0244332 A1), hereinafter Soong.
6.	Regarding Claims 12-20 and 22, Taruya teaches (Paragraphs [0022-0050]) an alkali soluble resin. Taruya teaches (Paragraphs [0051-0089]) a cross linker represented by formula (1) of the instant application. Taruya teaches (Paragraphs [0051-0089]) a cross linker represented by formula (2) of the instant application. Taruya teaches (Paragraphs [0173-0190]) curing the resist composition to form a resist layer. Taruya teaches (Paragraphs [0173-0190]) exposing the resist layer. Taruya teaches (Paragraphs [0173-0190]) developing the resist layer to form resist patterns. Taruya teaches (Paragraphs [0173-0190]) forming metal film on the resist patterns. Taruya teaches (Paragraphs [0022-0050]) the alkali soluble resin comprising a unit represented by formula (3) of the instant application. Taruya teaches (Paragraphs [0022-0050]) the alkali soluble resin comprising a unit represented by formula (4) of the instant application. Taruya teaches (Paragraphs [0022-0050]) the weight average molecular weight of the alkali soluble resin is 2,000 to 50,000. Taruya teaches (Paragraphs [0022-0050]) the mass ratio of the alkali soluble resin to the total mass of the negative tone lift off resist composition is 30-50 mass %. Taruya teaches (Paragraphs [0051-0089]) the mass ratio of the cross linker represented by formula (1) of the instant application to the mass of the alkali soluble resin is 0.10-8 mass %. Taruya teaches (Paragraphs [0051-0089]) the mass ratio of the cross linker represented by formula (2) of the instant application to the mass of (A) alkali soluble resin is 0.50-40 mass %. Taruya teaches (Paragraphs [0145-0147]) a solvent, wherein the solvent is selected from the group consisting of aliphatic hydrocarbon solvent, aromatic hydrocarbon solvent, monoalcohol solvent, polyol solvent, ketone solvent, ether solvent, ester solvent, nitrogen-containing solvent, sulfur-containing solvent, and any combination of thereof. Taruya teaches (Paragraphs [0090-0132]) a photo acid generator. Taruya teaches (Paragraphs [0090-0132]) the mass ratio of the photo acid generator to the mass of alkali soluble resin is 1-20 mass %. Taruya teaches (Paragraphs [0090-0132]) the photo acid generator comprises at least one selected from the group consisting of sulfonic acid derivative, diazomethane compound, onium salt, sulfone imide compound, disulfonic compound, nitrobenzyl compound, benzoin tosylate compound, iron arene complex compound, halogen-containing triazine compound, acetophenone derivative, and cyano-containing oxime sulfonate. Taruya teaches (Paragraphs [0148-0172]) at least one additive selected from the group consisting of a quencher, a surfactant, dye, a contrast enhancer, acid, a radical generator, and an agent for enhancing adhesion to substrates. Taruya teaches (Paragraphs [0173-0190]) manufacturing a device utilizing the manufacturing method of metal film patterns on a substrate.
7.	However, Taruya fails to explicitly disclose removing remained resist patterns.
8.	Soong teaches (Paragraphs [0011-0018, 0022, and 0041]) removing remained resist patterns via a lift-off process. Soong teaches (Paragraphs [0011-0018, 0022, and 0041]) the formation of photoresist patterns via both mold and lift-off processes are functional alternatives.
9.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Taruya in view of Soong to removing remained resist patterns via a lift-off process. Doing so would result in a functional alternative to the mold process taught by Taruya, as understood by Soong.

10.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Taruya (Japanese Patent Publication No. JP 2011-35173 A), hereinafter Taruya, and in view of Soong et al. (United States Patent Publication No. US 2010/0244332 A1), hereinafter Soong, and in view of Suzuki (United States Patent Publication No. US 2012/0238090 A1), hereinafter Suzuki.
11.	Regarding Claims 23-24, Taruya in further view of Soong teaches all limitations of Claim 12 of the present application. However, Taruya in further view of Soong fails to explicitly teach forming of metal film on the resist patterns is by vapor deposition. Furthermore, Taruya in further view of Soong fails to explicitly teach the patterned metal film is an electrode.
12.	Suzuki teaches (Paragraph [0024]) forming of metal film on the resist patterns is by vapor deposition. Suzuki teaches (Paragraph [0024]) forming of metal film on the resist patterns is by vapor deposition may be utilized to form an electrode.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Taruya in view of Soong in view of Suzuki to form the metal film on the resist patterns is by vapor deposition and wherein the patterned metal film is an electrode. Doing so would result in the capability to form an electrode from the patterned metal film, as understood by Suzuki.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/25/2022